Citation Nr: 0841272	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic otitis 
externa (ear infections).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The veteran had active service from July 1957 to August 1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied entitlement to service connection for 
hearing loss, tinnitus and otitis externa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hearing loss, 
tinnitus, and otitis externa.  He asserts that his ear 
problems began during military service and have continued 
since that time.  

The veteran's service medical records include an August 1956 
pre-induction Report of Medical History, on which the veteran 
checked the "yes" box corresponding to ear trouble and 
running ears.  This would appear to indicate a pre-existing 
ear problem, although there is no diagnosis of such on the 
August 1956 pre-induction examination report or on a 
subsequent enlistment examination report dated in July 1957.  

Service sick call records reveal that the veteran was treated 
for external ear otitis and fungus in both ears during 
service between August 2, 1958 and August 12, 1958.  The 
veteran returned to sick call in May 1959 with a "busted ear 
drum" on the left.  The examiner noted a "copious amount of 
sloughs and crud in the ear canal."  In January 1960, the 
veteran was seen again for otitis externa in both ears.  

The veteran was afforded three separate VA examinations, in 
an attempt to determine the likely etiology of the current 
hearing loss, tinnitus, and otitis externa; however, none is 
adequate for purposes of determining the likely etiology of 
the veteran's current ear disabilities.  

The January 2004 VA examination is inadequate because the 
claims file was not provided to the examiner in conjunction 
with the examination.  Thus, the examiner was unaware that 
there was documentation supporting the veteran's report of 
in-service ear infections.  Specifically, the examiner noted, 
"[the veteran's] description of drainage better matches a 
classic description of old cerumen than any other substance.  
He does not describe classic pus drainage nor other symptoms 
associated with external or middle ear infections."  The 
examiner indicated that re-evaluation was not recommended 
unless there is some documentation supporting his history of 
the complaint in service or evidence of some type of external 
or middle ear pathology.  The examiner further indicated that 
if external or middle ear pathology was to be pursued, that 
an examination by an otologist with the capacity to record 
the status of the external ear canals for documentation 
should be undertaken.  

Although there is clear documentation of in-service ear 
infections, the veteran was not thereafter provided a VA ENT 
examination, as recommended.  

Instead, the veteran was re-examined in August 2005, but not 
by an ENT or other appropriate specialist, and again, neither 
the claims file nor VA medical records were provided to the 
examiner for review in conjunction with the examination.  As 
such, it is not surprising that the August 2005 examiner 
could not provide an opinion as to etiology without resorting 
to speculation.  

The veteran was afforded an audiological examination on the 
same day as the August 2005 ear disease examination, and the 
audiologist was provided with the veteran's claims file and 
VA records for review in conjunction with that examination.  
The audiologist opined that the veteran's hearing loss and 
tinnitus were not associated with his chronic otitis, but did 
not opine as to the likely etiology of the otitis, or 
indicate whether the veteran had a chronic otitis that began 
during service.  Moreover, the examiner indicated that the 
hearing test results had a non-organic component and it was 
recommended that the veteran's hearing be reevaluated before 
rating.  

Because the VA examiner in January 2004 and the ear disease 
VA examiner in were not aware that the service medical 
records clearly document in-service otitis externa, re-
examination is necessary.  

Importantly, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the appellant, that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  

The issues of service connection for hearing loss and 
tinnitus are inextricably intertwined with the issue of 
entitlement to service connection for otitis externa (ear 
infections).  Thus, the veteran's hearing loss and tinnitus 
claims should be reevaluated along with the otitis externa 
claim.  See Holland v. Brown, 6 Vet. App. 443 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all private treatment records 
of the veteran pertinent to the claims of 
service connection for otitis externa, 
hearing loss and tinnitus on appeal that 
have not been previously secured.  Also 
obtain and associate with the claims file 
all VA records pertinent to the veteran's 
claim.

2.  Schedule the veteran for a VA ENT 
examination by an appropriate specialist 
to determine the current nature and likely 
etiology of the otitis externa, hearing 
loss, and tinnitus.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  All indicated tests must 
be conducted, including, but not limited 
to, recording the status of the external 
ear canals for documentation (either via a 
video otoscope or operating microscope 
with camera-see recommendations on January 
2004 VA examination report).  The examiner 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed otitis externa, hearing loss, and 
tinnitus.  The examiner should first 
identify if the veteran has a chronic 
otitis externa, hearing loss and/or 
tinnitus, and if so, should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any current otitis externa, hearing loss 
or tinnitus had its onset during service, 
based on all of the pertinent VA and 
private medical evidence in the claims 
file.  In particular, the examiner should 
consider the veteran's service medical 
records and statements that his hearing 
loss and tinnitus began during service.  
The examiner should also note that the 
veteran was not provided with any service-
related hearing tests, other than non-
reliable whispered voice testing, prior to 
or during service, or at the time of 
discharge.  The examiner should also 
consider any additional pertinent medical 
evidence that is obtained and associated 
with the claims file subsequent to this 
remand.  All findings must be reported in 
detail.  

3.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for chronic otitis externa, 
hearing loss, and tinnitus, based on all 
of the evidence of record, as well as any 
additional evidence submitted in response 
to this remand.  If any action taken is 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




